DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima et al (US 2013/0285618) in view of Baarman et al. (US 2015/0207333)

Re Claims 1 and 13; Iijima discloses a wireless power transferring device and a method comprising (10), an external power supply device (12); 
a coil (11) configured to transfer the transfer power wirelessly; (Fig. 1) and 
a control circuit, (13) wherein the control circuit is configured to control the wireless transferring device to: (Fig. 1)
in response to the external power supply device being connected to the first interface communicate with the external power supply device to request information associated with a maximum supply power of the external power supply device, identify the maximum supply power of the external power supply device based on receiving the information associated with the maximum supply power set maximum transfer power less than the maximum supply power 
generate the transfer power based on power supplied from the power supply device using the conversion circuit; transfer the generated transfer power to a wireless power receiving device using the coil; (par 0038-39)
receiving a request for power adjustment from the wireless power receiving device (par 0039; The control circuit 13 controls the AC power source 12 to regulate power supplied to the transmitting coil 11 according to power adjustment signals sent from the portable device 50.)
determine whether a request for power adjustment is for power adjustment exceeding the maximum transfer power based on receiving the request for power adjustment from the wireless power receiving device; adjust the transfer power using the conversion circuit in response to the request based on the request for the power adjustment not exceeding the set maximum transfer power; and ignore the request to adjust the transfer power based on the request for power adjustment exceeding the set maximum transfer power.(Par. 0039 However, the control circuit 13 limits AC power source 12 output at or below the power output threshold value.)
Iijima does not disclose a first interface comprising interface circuitry capable of being connected to the power supply and a conversion circuit configured to generate transfer power; 
However, Baarman discloses a first interface (53) comprising interface circuitry capable of being connected to the power supply (mains input) and a conversion circuit (54) configured to generate transfer power. (Fig. 4)
Therefore, it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a conversion circuit of Baarman to the device of Iijima 

Re Claims 2, 3, 14 and 15; Iijima discloses wherein the control circuit (13) is configured to control the wireless power transferring device to: set the maximum transfer power based on consumed power of the wireless power transferring device at a point in time at which the transfer power corresponding to the maximum transfer power is generated using the conversion circuit and set the maximum transfer power such that a summed power of the consumed power and the maximum transfer power has a difference of a specified power magnitude or less from the maximum supply power.
 (Its implicit and/or obvious that the maximum power transfer set would be greater than the internal resistance and/or loses generated the components within the power transfer device for power transfer to occur.

Re Claims 4 and 16; Iijima discloses wherein the control circuit is configured to control the wireless power transferring device to: determine that the request for the power adjustment exceeds the maximum transfer power based on estimating that power adjusted in response to the request exceeds the maximum transfer power. (par. 0039)

Re Claims 5 and 17; the combination discloses wherein the control circuit is configured to control the wireless power transferring device to: adjust an amount of current supplied to the coil using the conversion circuit in response to the request. (Par. 0168 of Baarman)

Re Claims 6 and 18; the combination discloses the request associated with the power adjustment via the coil. (Par. 0168 of Baarman, the request is based on the load)

Re Claims 7 and 18; the combination of Iijima in view of Baarman disclose wherein the control circuit is configured to control the wireless power transferring device to: providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power and also discloses communication between the transmitter and the receiver. 
The combination however does not disclose transmit a response associated with not providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power.
However, transmitting a communication signal from the transmitter to the receiver was known and it would have obvious one of the ordinary skill in the art at the filing of the invention to have transmitted a communication signal specifying the denial of service based on the request for power to exceed the maximum transfer power in order for the load to adjust its request of power to maximize power transfer and provide projection to the load. 

Re Claim 20; the combination of Iijima in view of Baarman disclose wherein the control circuit is configured to control the wireless power transferring device to: providing the power adjustment to the wireless power receiving device based on the request for the power adjustment exceeding the maximum transfer power and also discloses communication between the transmitter and the receiver. 

However, setting the maximum power in a range less than the identified maximum supply power was known based on the benefit of protecting the power supply from overloads as a result of inrush current/spikes would have been obvious to the ordinary skill in the art at the filing of the invention aimed in protecting the transmitter. 

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 110/08/2021, with respect to the rejection(s) of claim(s) 1-7, 13-20 under 35.U.S.C 103 have been fully considered and are not persuasive.  However, to advance prosecution a new ground(s) of rejection is made in view of Iijima.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL KESSIE/
03/23/2022
Primary Examiner, Art Unit 2836